IN THE COURT OF APPEALS OF NORTH CAROLINA

                                           2022-NCCOA-838

                                            No. COA22-377

                                         Filed 20 December 2022

     Guilford County, No. 19 SP 1132

     IN THE MATTER OF THE ADOPTION OF:

     B.M.T., a minor.




              Appeal by Petitioners from Order entered 16 September 2021 by Judge Teresa

     H. Vincent in Guilford County Superior Court. Heard in the Court of Appeals 1

     November 2022.


              Manning, Fulton, & Skinner, P.A., by Michael S. Harrell, for petitioners-
              appellants.

              Lindley Law Firm, PLLC, by Kathryn S. Lindley, for respondent-appellee.


              HAMPSON, Judge.


                                   Factual and Procedural Background

¶1            Petitioners—the prospective adoptive parents of Layla1—appeal from the trial

     court’s    Order    entered    16    September   2021,   requiring    Respondent-Father’s

     (Respondent) consent for Layla to be adopted by Petitioners. The Record before us



     1   A pseudonym is used for the minor child designated in the caption as B.M.T.
                                         IN RE: B.M.T.

                                        2022-NCCOA-838

                                       Opinion of the Court



     tends to reflect the following:

¶2         Respondent is the biological father of Layla. Respondent and Layla’s biological

     mother (Mother) were involved in a romantic relationship at the time of Layla’s

     conception. Respondent and Mother continued their relationship during Mother’s

     pregnancy,    and   Respondent    provided    Mother     with   food,   clothing,   cash,

     transportation, personal items, and housing during the pregnancy.               Without

     Respondent’s knowledge or consent, Mother placed Layla with Petitioners for the

     purpose of adoption on 13 June 2019. On 20 June 2019, Respondent and Mother

     executed a Voluntary Acknowledgement of Paternity with the State of Tennessee.

     Subsequently, Respondent’s name was added to Layla’s birth certificate, and Layla’s

     surname was changed to the surname of Respondent.

¶3         Petitioners filed a Petition to adopt Layla on 27 June 2019. Petitioners served

     Respondent with a Notice of Filing Petition for Adoption on or about 10 August 2019.

     Respondent objected to the adoption on 16 August 2019, requesting custody of Layla

     and claiming paternity. Further, Respondent stated he was “able and willing to raise

     and care for [his] child in every way possible.” On 27 August 2019, Petitioners filed

     a Motion to find Respondent’s consent not required, stating Mother consistently

     reported the identity of the biological father as “unknown” and “the unknown birth

     father’s consent is statutorily unnecessary pursuant to [N.C. Gen. Stat.] §§ 48-3-601

     and 48-3-603.” On 19 April 2021, the matter proceeded to trial in Guilford County
                                          IN RE: B.M.T.

                                         2022-NCCOA-838

                                        Opinion of the Court



     District Court. During the trial, Respondent testified Mother often stayed with him

     at his home during the pregnancy, and he also provided Mother with food,

     transportation, and maternity clothing.       Respondent testified he offered Mother

     financial support on numerous occasions, which she sometimes accepted and

     sometimes refused.     Additionally, at trial, Respondent presented a document he

     created entitled “Pregnancy Care Expense Report”. Respondent testified the Report

     does not include all of the support he provided to Mother and the minor child, but the

     Report was created from the bank statements and receipts in his possession, all of

     which pre-dated the 27 June 2019 statutory deadline. The Respondent also presented

     itemized receipts detailing baby items and supplies he purchased for Mother and the

     minor child.

¶4         On 16 September 2021, the trial court entered an Order concluding

     Respondent’s consent to the minor child’s adoption is required pursuant to N.C. Gen.

     Stat. § 48-3-601. The trial court’s Findings of Fact are, in relevant part, as follows:

               13. The Respondent father provided reasonable and consistent
               support of the minor child by providing the following:

                    a. Infant car seat for the minor child.
                    b. Significant number of meals for the biological mother
                       during her pregnancy.
                    c. Maternity clothes for the biological mother.
                    d. Baby clothes and supplies.
                    e. Diapers.
                    f. Respondent attended doctor’s visits with the biological
                       mother[.]
                                          IN RE: B.M.T.

                                         2022-NCCOA-838

                                        Opinion of the Court



                  g. Respondent provided meals for biological mother and
                     formula for [the] child after the birth of the child.
                  h. Cash of some amount (sometimes the biological mother
                     accepted and sometimes she refused it).

               ....

               15. From August 2018 to July 2019, the Respondent spent
               $1,698.66 on or in support of the biological mother and the minor
               child for transportation, food from a variety of restaurants,
               personal items and baby supplies, and Uber and Lyft
               transportation.

               16. Both Petitioner and Respondent provided child support
               worksheets which show that child support would have been
               approximately $350.00 per month after the birth of the child
               pursuant to N.C. Child Support Guidelines. Between May 17th
               and June 1st of 2019, Respondent spent $521.34 at Walmart for
               baby formula, a baby crib, car seat, bouncer, diapers, socks, and
               other baby supplies.

               ....

               20. Respondent made his home ready for the minor child with
               bed, toys, and clothes; further he showed his home and the child’s
               items to his sister by video chat.

               ....

               23. At the time the minor child was placed with Petitioners,
               Respondent resided at his own apartment and with his mother in
               Memphis, Tennessee; further his mother has since died, and he
               now lives with his fiancé in Mississippi approximately fifteen . . .
               minutes from his prior home.

¶5         Based on these Findings, the trial court made the following Conclusion of Law:

     “Respondent’s consent shall be required in order for the minor child . . . to be legally
                                         IN RE: B.M.T.

                                        2022-NCCOA-838

                                       Opinion of the Court



     adopted.” Petitioners timely filed written Notice of Appeal on 13 October 2021.

                                                Issues

¶6         The dispositive issues on appeal are: (I) whether the trial court’s Findings of

     Fact are supported by competent evidence; and (II) whether the trial court erred in

     concluding Respondent’s consent was required for the adoption of the minor child.

                                               Analysis

¶7         Adoption proceedings are “heard by the court without a jury.” N.C. Gen. Stat.

     § 48-2-202 (2021). “Our scope of review, when the Court plays such a dual role, is to

     determine whether there was competent evidence to support its findings of fact and

     whether its conclusions of law were proper in light of such facts.” In re Adoption of

     Cunningham, 151 N.C. App. 410, 412-13, 567 S.E.2d 153, 155 (2002) (citation and

     quotation marks omitted). “This Court is bound to uphold the trial court’s findings

     of fact if they are supported by competent evidence, even if there is evidence to the

     contrary.” In re Adoption of Shuler, 162 N.C. App. 328, 330, 590 S.E.2d 458, 460

     (2004) (citing In re Adoption of Byrd, 137 N.C. App. 623, 529 S.E.2d 465 (2000), aff’d

     on other grounds, 354 N.C. 188, 552 S.E.2d 142 (2001)). “[I]n reviewing the evidence,

     we defer to the trial court’s determination of witnesses’ credibility and the weight to

     be given their testimony.” Id. at 331, 590 S.E.2d at 460 (citing Leak v. Leak, 129 N.C.

     App. 142, 150, 497 S.E.2d 702, 706, disc. review denied, 348 N.C.498, 510 S.E.2d 385

     (1998)).
                                          IN RE: B.M.T.

                                         2022-NCCOA-838

                                        Opinion of the Court



      I.   Challenged Findings of Fact

¶8         Petitioners contend Findings 13, 15, 16, and 23 are not supported by competent

     evidence and are, thus, not binding on this Court. We disagree.

¶9         At Petitioners’ request, Respondent produced numerous documents, including

     receipts, credit and/or debit card statements, and telephone records in his possession

     to demonstrate he provided consistent and reasonable support within his financial

     means to both Mother and the minor child. These documents, which were presented

     at trial, as well as Respondent’s testimony, support the challenged Findings. As such,

     the trial court properly exercised its inherent discretion in weighing and considering

     all competent evidence before making its Findings of Fact. Respondent testified as

     to the facts found in Findings 13, 15, 16, and 23, and while Petitioners contend

     Respondent’s testimony is not credible evidence to support the challenged Findings,

     it is not the duty of this Court to reweigh the credibility of Respondent’s testimony.

     See In re J.T.C., 273 N.C. App. 66, 70, 847 S.E.2d 452, 456 (2020) (quoting Smith v.

     Smith, 89 N.C. App. 232, 235, 365 S.E.2d 688, 691 (1988) (citation omitted))

     (“ ‘Credibility, contradictions, and discrepancies in the evidence are matters to be

     resolved by the trier of fact, here the trial judge, and the trier of fact may accept or

     reject the testimony of any witness.’ ”). Thus, because the Findings are supported by

     competent evidence, these Findings are binding on appeal.

     II.   Respondent’s Reasonable and Consistent Support
                                                 IN RE: B.M.T.

                                             2022-NCCOA-838

                                            Opinion of the Court



¶ 10         Next, Petitioners contend the trial court erred in finding Respondent provided

       “reasonable and consistent payments”, requiring Respondent’s consent to Layla’s

       adoption. Chapter 48 of our General Statutes governs adoption proceedings in North

       Carolina. Section 48-3-601 requires a man “who may or may not be the biological

       father” to consent to the adoption of a minor child if he:

                 4. Before the earlier of the filing of the petition . . . has
                 acknowledged his paternity of the minor and

                 ....

                 II. Has provided, in accordance with his financial means,
                 reasonable and consistent payments for the support of the
                 biological mother during or after the term of pregnancy, or the
                 support of the minor, or both, which may include the payment of
                 medical expenses, living expenses, or other tangible means of
                 support, and has regularly visited or communicated, or attempted
                 to visit or communicate with the biological mother during or after
                 the term of pregnancy, or with the minor, or with both[.]

       N.C. Gen. Stat. § 48-3-601(2)(b)(4)(II) (2021).             Because Petitioners concede

       Respondent       has   satisfied   both     the   acknowledgment   and   communication

       requirements, we limit our analysis to whether Respondent provided reasonable and

       consistent payments for the support of the Mother, minor child, or both.

¶ 11         Respondent must present competent evidence to demonstrate: “(1) he provided

       payments for the support of the biological mother, minor child, or both; (2) such

       payments were reasonable in light of his financial means; and (3) such payments were

       made consistently.” In re Adoption of C.H.M., 371 N.C. 22, 29-30, 812 S.E.2d 804,
                                            IN RE: B.M.T.

                                           2022-NCCOA-838

                                          Opinion of the Court



       809-10 (2018).

¶ 12         Petitioners contend the trial court erred in concluding Respondent provided

       reasonable and consistent payments for the support of the biological mother during

       or after the term of pregnancy, or the support of the minor, or both. We disagree.

¶ 13         Although “support” required under N.C. Gen. Stat. § 48-3-601(2)(b)(4)(II) is not

       expressly defined, our Supreme Court has stated: “ ‘support’ is best understood within

       the context of the statute as actual, real and tangible support, and that attempts or

       offers of support do not suffice.” In re Adoption of Byrd, 354 N.C. 188, 196, 552 S.E.2d

       142, 148 (2001). However, “ ‘[s]o long as the father makes reasonable and consistent

       payments for the support of mother or child, the mother’s refusal to accept assistance

       cannot defeat his paternal interest.’ ” C.H.M., 371 N.C. at 30, 812 S.E.2d at 810

       (quoting In re Adoption of Anderson, 360 N.C. 271, 279, 624 S.E.2d 626, 630 (2006)).

¶ 14         In Byrd, the respondent-father delivered a $100 money order and baby clothes

       to a third party for the benefit of the biological mother and child, but the biological

       mother did not receive the items until after the adoption petition had been filed.

       Byrd, 354 N.C. at 191, 552 S.E.2d at 145. Further, the Court also emphasized

       tangible support is required under N.C. Gen. Stat. § 48-3-601(2)(b)(4)(II). Id. at 196-

       97, 552 S.E.2d at 148. Thus, the Court concluded the respondent’s consent to the

       adoption of the minor child was not required because “respondent never provided

       tangible support within his financial means to mother or child at any time during the
                                           IN RE: B.M.T.

                                          2022-NCCOA-838

                                         Opinion of the Court



       relevant period before the filing of the adoption petition.” Id. at 197, 552 S.E.2d at

       148.

¶ 15          In Anderson, the Supreme Court noted the importance of a “payment record”

       to establish a putative father made reasonable and consistent payments. 360 N.C. at

       279, 624 S.E.2d at 630-31. There, the respondent-father presented evidence he made

       various offers of financial support to the biological mother, but the mother refused to

       accept his assistance. Id. at 278-79, 624 S.E.2d at 630. As such, the respondent never

       actually provided any payments or support to the mother or the minor child. Id. at

       279, 624 S.E.2d at 630. Thus, the Court concluded respondent’s consent to the minor

       child’s adoption was not required because “[b]y doing nothing more than sporadically

       offering support to [mother], respondent left the support prong of N.C. [Gen. Stat. §]

       48-3-601 unsatisfied.” Id. at 279, 624 S.E.2d at 631.

¶ 16          In C.H.M., the Supreme Court emphasized “the importance of a verifiable

       payment record to establish that a putative father made reasonable and consistent

       payments.” C.H.M., 371 N.C. at 31, 812 S.E.2d at 811 (citing Anderson, 360 N.C. at

       278, 624 S.E.2d at 630). In that case, the respondent-father neither purchased any

       baby items for the minor child nor provided any monetary payments for the minor

       child’s support. Id. at 24, 812 S.E.2d at 806. Instead, the respondent presented

       evidence of a lockbox where he had placed money “for the support of the minor child.”

       Id. at 25, 812 S.E.2d at 807. However, the Court concluded the respondent’s evidence
                                            IN RE: B.M.T.

                                           2022-NCCOA-838

                                          Opinion of the Court



       was insufficient to demonstrate the respondent complied with the statutory support

       payment requirements. Id. at 32, 812 S.E.2d at 811. In so concluding, the Court

       reasoned the respondent failed to demonstrate the money placed in the lockbox

       constituted “reasonable and consistent payments” prior to the filing of the petition for

       adoption as the “respondent presented comingled financial evidence” and did not

       know how much money was placed in the lockbox at any relevant time. Id.

¶ 17            In the case sub judice, Respondent, as distinguished from the respondents in

       Byrd, Anderson, and C.H.M., provided actual, tangible support in the form of food,

       clothing, transportation, and baby supplies for the benefit of both Mother and Layla,

       as opposed to mere offers of support. Further, unlike the respondent in Anderson,

       who offered evidence of “sporadic” offers of support to the biological mother, here,

       Respondent provided documentation in the form of receipts, bank statements, and a

       self-created “Pregnancy Care Expense Report” as evidence of the tangible support he

       provided Mother and Layla. Here, Respondent provided what the trial court found

       to be consistent and reasonable within his financial means: tangible items—a car

       seat, a crib, baby clothing, diapers, formula, and other baby supplies—for the support

       of the minor child. Further, Respondent not only provided support to the minor child,

       but he also provided support to Mother throughout her pregnancy and after Layla’s

       birth.    Moreover, unlike the respondents in Byrd, Anderson, and C.H.M., here,

       Respondent also prepared his own home for the minor child with a bed, toys, and baby
                                              IN RE: B.M.T.

                                             2022-NCCOA-838

                                            Opinion of the Court



       clothing. The Court in Anderson suggested the “respondent could have supplied the

       requisite support [by] . . . opening a bank account or establishing a trust fund . . . in

       accordance with his financial resources[,]” 360 N.C. at 279, 624 S.E.2d at 630-631;

       however, while opening a bank account or establishing a trust fund may satisfy the

       support requirement of N.C. Gen. Stat. § 48-3-601, that is merely one way to satisfy

       the statutory requirement.

¶ 18          Indeed, as expressly stated in the statute, the support required by Section 48-

       3-601 may include “tangible means of support[.]” N.C. Gen. Stat. § 48-3-601(b)(4)(II).

       As such, the instant case is distinguishable from Byrd, Anderson, and C.H.M as

       Respondent actually provided tangible support to both the biological mother and the

       minor child during and after the pregnancy term. Moreover, Respondent provided

       this tangible support prior to the statutory deadline—27 June 2019, when the

       Petitioners filed the Petition for Layla’s adoption. See In re Adoption of K.A.R., 205

       N.C. App. 611, 617, 696 S.E.2d 757, 762 (2010) (“[T]he bright-line requirement—that

       the support contemplated by the statute must be provided prior to the filing of

       petition—found to absent in Byrd and Anderson, distinguishes this case.”)2.



       2  We acknowledge Petitioners’ argument that K.A.R. was overruled sub silentio by our
       Supreme Court in C.H.M. However, the applicability of K.A.R. was clearly at issue in C.H.M.,
       as illustrated by the dissent in that case. While the majority in C.H.M., by omitting
       discussion of our decision in K.A.R. clearly found K.A.R. unpersuasive and inapplicable to the
       facts of C.H.M., it also did not expressly overrule K.A.R. despite the opportunity and
                                              IN RE: B.M.T.

                                             2022-NCCOA-838

                                            Opinion of the Court



¶ 19          Thus, the trial court did not err in finding Respondent provided, in accordance

       with his financial means, reasonable and consistent payments for the support of both

       Mother and Layla.       Therefore, the trial court also did not err in determining

       Respondent satisfied the statutory requirements of N.C. Gen. Stat. § 48-3-

       601(2)(b)(4)(II).   Consequently, the trial court properly concluded Respondent’s

       consent was required in order for Layla to be legally adopted.

                                                  Conclusion

¶ 20          Accordingly, for the foregoing reasons, we affirm the trial court’s Order

       concluding Respondent’s consent is required for the minor child to be legally adopted.



              AFFIRMED.

              Chief Judge STROUD and Judge JACKSON concur.




       authority to do so. We further note the Supreme Court denied discretionary review in K.A.R.
       As such, we decline to conclude K.A.R. is overruled, and it retains precedential value in this
       Court. See also In re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989) (“Where a
       panel of the Court of Appeals has decided the same issue, albeit in a different case, a
       subsequent panel of the same court is bound by that precedent, unless it has been overturned
       by a higher court.”).